Citation Nr: 1717316	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  14-01 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a scrotal hernia.  

2. Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel
INTRODUCTION

The Veteran had active service from August 1953 to June 1955.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2017, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In March 2017, prior to the promulgation of a decision in this appeal, the Veteran expressly stated that he wished to withdraw his appeal pertaining to the issue of entitlement to service connection for a scrotal hernia.

2. Resolving reasonable doubt in the Veteran's favor, the evidence of record shows that the Veteran's bilateral hearing loss is etiologically related to service. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal for the issue of entitlement to service connection for a scrotal hernia have been met.  38 U.S.C.A. § 7105 (b)(2) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1153, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  A withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204.  During his March 2017 hearing, the Veteran expressed his desire to withdraw the issue of entitlement to service connection for a scrotal hernia.  With no allegations of errors of fact or law remaining for appellate consideration, the Board does not have jurisdiction to review this issue on appeal.  

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  

The Veteran contends in his March 2017 Board hearing that his bilateral hearing loss is related to service.  Specifically, he was exposed to gun fire during basic training and while working as a carpenter while stationed in Korea he was exposed to machinery noise.  While the Veteran's complete service treatment records were unavailable for review, the RO has conceded that the Veteran was exposed to acoustic trauma in service.  In March 2017, the Veteran submitted a private audiological examination, in which the audiologist diagnosed the Veteran with bilateral sensorineural hearing loss.  After reviewing the Veteran's records since separation from service, the audiologist opined that his hearing loss was most likely caused by or a result of military service.  The audiologist explained that the Veteran's hearing loss was worse than that of a typical 80-something year old and during wartime he experienced side effects, tinnitus, for several hours after exposure to noise from weaponry and reported very little noise exposure after his military service.   

While the Board acknowledges that the October 2011 VA examiner was unable to provide an etiology of the Veteran's bilateral hearing loss without resorting to speculation, after carefully reviewing and weighing the competent medical evidence of record, the Board is satisfied that it is as likely as not that the Veteran's bilateral hearing loss is related to service.  Accordingly, service connection for bilateral hearing loss is warranted. 


ORDER

The appeal on the issue of entitlement to service connection for a scrotal hernia is dismissed.  

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


